Title: Charles Willson Peale to Thomas Jefferson, 18 June 1815
From: Peale, Charles Willson
To: Jefferson, Thomas


          Dear Sir Belfield  June 18. 1815.
          Since my last to you I have conversed with a few friends on the disposial of the Museum, Mr Vaughan thinks that by a Tontine it might be sold most readily, the high interest it would give in a few years he considers a temptation to subscribers—I never relished the Idea of the gain by the death of others—And most probably I shall apply to the Legislature to obtain an act to dispose of it by a Lottery, in a Scheme of having some few prizes of money sufficient to pay the expence of the undertaking, the Museum being the capital prize. The question is, whether it would be advisable to debar it from being remooved from Philada?—The Lin-tree, I dont know the classical Name, is a light, smooth grain, and least liable to warp of any wood, I am acquainted with. Mr Hawkins prefered it for the machinery of the Polly graphs to any other subtance. I admire the simplissity simplicity of fulling Cloath as you have described—but does it not rub rather too much?—I have the Idea that pounding only should be made use of in the act of fulling—And the Ide thought came to my mind of the following plan, perhaps best shewn by a few lines—  The proportioned parts I do not attend to—the wheel must be sufficiently high to pass over the fulling stocks &c and they also within the circumference of the Horses tract. I propose two hammers to be lifted alternately. If the hammers are not very heavy, the power will not be overmuch, & I beleive speed by the alternate stroke will  be sufficient by in the common walking of the Horse. Friction wheels may be put to the tilts of each hammer—The sliding lift may be most agrable agreable, as avoiding sudden strokes in the mooving power—This design is only of a few moments thought, but as the fulling business is much wanted, and the moovement of fulling stocks, by its sudden & racking jolts is very objectionable with other Machinery—(How it would affect your Saw mill as you proposed it in your former letter I am wholly ignorant). perhaps this plan is deserving of mature consideration—But it may be like many other Idea’s communicated with fredom in my letters from time to time. If I can give you any amusement I will not think my time ill spent in throwing out my crude Idea’s
          It gives me concern to know of so many abuses that are practiced under the Patent law. Several Persons have asked me if I did not intend to take a patent for my improvement of the Wind-mill sails, my answer has always been that I wish to give public utility by every aid in my power, and all every one may use it. several Persons in the neighbourhood propose erecting wind-mills like mine for various purposses.In my last letter I mentioned my having put a link to the end of the spring, I now find that the principle of my first invention is the best, and I have instead of two pins I have put blocks of wood  the block fastened to the outer frame & the spring screwed on the Sail frame—(a) being the joint of the Sail, the point of the spring pressing up the sail to the wind, more wind than is sufficient to the object, the sail yields & the point of the spring sliding on the round part of the block maintains the same power and no more than in the first position of the sail. The round part of the block is the end of the grain, consequently it will be durable; I am told that the spring will be worn out before the wood, a little tallow makes it very smooth. I have just lean learned the most approved method of making Springs, which I concieve is too important to omit giving you—and I am told it is known only with experienced artisans. first harden as usial; to a white coul colour, than reduce it to a blue—and with a planishing hammer, hammer it well on one side only, and in this hammering give the Spring its proper sett—being well hammered in  closeing the pours grain of the steel it will become bright—then Blue it a second time. I am told that a Sword tempered in this method may be bent untill the two ends meet, & it will maintain its strait form after being thus bent!—
          I  feel interested in seeing Mr Allisons improvements for Domestic spinning, therefore I mean to visit him at Burlington as soon as I can make it convenient. I beleive it is more beneficial to our Country to manufacture with small Machines then in families, then by large establishments—where numbers of each Sex are huddled togather to the great derangement of their morals & virtue. The rising generation of Children in small towns near which are Established large Manufactories will receive very little Schooling. In Germanton the Children of all poor families, are imployed in the large manufactories, small children are paid 50 Cts ⅌ week, when  these Children are let loose from their work they are troublesome in many respects, therefore the Inhabitants have formed societies to suppress Vice & Immorality, which I am told has considerably checked the irregularities of such Children. since I began this letter, I have conversed with an intelligent Gentleman of New England (near Boston) he tells me that some very extensive Manufactories in that country have experienced the disadvantage of employing so many hands togather, and that they are now dividing those large establishments into 2 or 3 smaller ones. They do not like to employ  foreigheners as foremen, they wish to instruct their Sons and give them the superintendance of their works. He observes that our Women go to market, and do out work, and that with them, the women keep in doors, that they weave and make Straw Bonnets &c.
          I have often thought that premiums given for useful inventions, as I beleive was the practice in France, would be much better than granting Patents, the instance you give of swindling of Mill holders out of their money and no one opposing, will incourage such fellows to continue their extorsions throughout the States. It will be difficult to find a remedy, but I foresee that something  ought to be done to prevent such practices—Patents are granted in many instancies where the Patentee has had no right of Invention. Triffling alterations of parts and not of the principle ought not to constitute a right of invention, and it is also evident that oaths are violated too frequently—But I always thought that oaths ought not to be administered where the party is interested. Much evil attends the practice.
          July 12th The Harvest of Hay & now wheat with some other pressing business made me lay by my pen—and with the hope also, that I might find more interresting matter to treat on. Turning back  & considered my hasty thoughts on the Horse-fulling-mill, what strikes me now on reconsideration as a very great objection to it, is the unequal pull, although the alternate stroke might be so adjausted as one hammer might would be on the left a little before the other has fallen; yet I apprehend without some regulating power it would still be too much of a jerking draught for a Horse or Horses.A Gentleman of Baltimore has sent me two small machines for gathering fruit, which I now mean to give a description of. but at the same time I think it very probable that they will not be new to you, as something  similar in principle has long been in use with us; That is a ring with points & a net attached to the under side to catch the fruit. However by giveing the exact size & shape, if you have not such it may be useful, as they are simple & easily made:
          This is for gathering small fruit such as Necturens; Green Gages &c
           
          The larger one is turned out of a board 1½ In: thick to make a longer socket for the rod. The diameter is 6 Incches, & the Circle to put the pins 4¾ diameter. The Pins nine in number 4 Inches ab long above the board, made of ½ Inch stuff tapered towards the point—placed a little oblique to the left and gathering in the at the points to form a circle of 4 In: diameter. this description with the slight drawing of the smaller machine on the other side will I hope be sufficiciently understood.When I first came to the farm I made a machine like what Doctr Franklin had to take down Books from an upper shelf which he called his long hand, but instead of a flat bills I scooped out and formed them into two spoons, one being a fixture on the long rod & the other spoon on its joint, they were drawn togather by a string comming to the bottom of the long rod. The management of it was not so easey, as in the mode now presented.
          I have many calls for my labour at this time, therefore will close this epistle—And will be glad to resume should any thing occur deserving communication—
          yours most affectionatelyC W Peale
        